Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 1 of 37 PageID #: 66




          EXHIBIT C
      Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 2 of 37 PageID #: 67




Terms and Conditions
Rev. 12/4/2018

Contents

  1. Introduction
  2. Deﬁnitions
  3. Description of Services
  4. Security, Conﬁdentiality of Access Information
  5. Enrollment in Services; Accounts Which Can Be Accessed A. When Using the Services to Access Your
     Bank Account B. When Using the Services to Access Your Credit Card Account
  6. Authority You Grant Capital One and Its Servicers
  7. Electronic Communications
  8. Funds Transfers for Bank Accounts
  9. Payments A. When Using the Services to Access Your Bank Account B. When Using the Services to
     Access Your Credit Card Account
10. Online Bill Payment for Bank Accounts
 11. Electronic Communications Disclosure
12. Fees and Charges
13. Changes in Services; Interruptions in Service
14. Our Responsibility for Payments and Funds Transfers A. When Using the Services to Access Your
     Bank Account B. When Using the Services to Access Your Credit Card Account
15. Disclosure of Account Information to Third Parties
16. Statement of Record
 17. Your Responsibilities and Liabilities A. When Using the Services to Access Your Bank Account B.
     When Using the Services to Access Your Credit Card Account
18. In Case of Errors or Questions about Payments, Transfers or Other Transactions Made Through the
     Services A. When Using the Services to Access Your Bank Account B. When Using the Services to
     Access Your Credit Card Account
19. Amendment
20. Termination
21. Assignment
22. Data Recording
23. No Waiver
24. Liability for Loss or Erroneous Data
25. Harm to Computer Systems/Data
26. Limitations of Liability and Disclaimers
27. Severability
28. Area of Service
29. Collection Expenses
30. Governing Law
31. Downloading and Exportation
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 3 of 37 PageID #: 68
Introduction
This Agreement governs your use of the Capital One Online Banking, Online Bill Payment, and Funds
Transfer Services (collectively and as further deﬁned below, the "Services"). Unless otherwise noted,
each section below applies regardless of whether you are using the Services to access your Bank or
Credit Card account.

Use of the Services is expressly conditioned on your acceptance of this Agreement, and when you use,
or permit Authorized Persons to use the Services, you agree to be bound by the terms of this
Agreement. By using the Services, you acknowledge that you have read, understand, and agree to
abide by the terms and conditions of this Agreement. If you decide not to agree to the terms and
conditions discussed herein, you may not use the Services.

Please note that Online Banking is currently only provided for the primary accountholders of U.S.
consumer credit cards, line of credit, and bank accounts.

This Agreement governs your use of any information, content, products, services, transactions, and
other features available on or through the Online Banking Web site (the "Online Banking Site"). This
Agreement is hereby made a part of the Terms and Conditions for capitalone.com and the Terms and
Conditions for banking.capitalone.com, and all such Terms and Conditions apply to your use of the
Services on the Online Banking Site.

Any agreements, rules, or other terms governing any accounts that you may view, modify, or otherwise
access while using Online Banking (such as your account agreement) will apply to your use of Online
Banking. Additionally, in connection with your use of the Services, you may be subject to, and/or
required to agree to, various guidelines, rules, schedules, disclosures, disclaimers and other terms that
we may post on the Online Banking Site or any other Capital One Site (as deﬁned below), or otherwise
provide or make available to you.

Furthermore, if you use certain features, products or services available on or through the Services, you
will be subject to, and/or required to agree to separate user agreements, customer agreements or
similar agreements governing or relating to such features, products, or services. All such guidelines,
rules, disclosures, disclaimers, user agreements or similar agreements, and other terms and conditions
(collectively, "Additional Agreements") are hereby incorporated by reference into this Agreement.
Additional Agreements shall include, without limitation, agreements, rules or other terms governing
any checking, savings or other deposit accounts, loan, line of credit and credit card accounts,
investment accounts and any other accounts that you may view, modify, or otherwise access while
using the Services; fee schedules; our electronic funds transfer agreement and disclosures; our Online
Bill Payment Authorization and Agreement; and your signature card.

If the terms and conditions of this Agreement conﬂict with the terms and conditions contained in any
Additional Agreement solely as they apply to online banking and online bill payment services, this
Agreement controls; provided, that the terms and conditions of this Agreement are not intended to
modify any disclosures or other terms that are required by law and that are provided by Capital One in
an Additional Agreement.
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 4 of 37 PageID #: 69
This Agreement shall apply regardless of the means by which the Services are accessed, including, but
not limited to, through the URL address https://www.capitalone.com, https://banking.capitalone.com,
electronic mail, or links from another website via a computer, mobile device, or any other means of
access.

When using other services or features available through the Online Banking Site but provided directly
by third parties such as rewards, your use will be governed by the agreements, program rules, or other
terms or conditions governing use of those services or features.

Accepting this Agreement
By using or authorizing others to use Online Banking, you agree to the terms and conditions of this
Agreement. Unless otherwise indicated, your use aer any changes to Online Banking indicates you
accept the Agreement in eﬀect at the time. If you do not accept the Agreement, you may not use
Online Banking.

2. Deﬁnitions
Unless otherwise stated, the following deﬁnitions apply throughout this Agreement:

"Capital One", "we", "us" or "our" mean, collectively, Capital One Financial Corporation, its subsidiaries
and aﬃliates (including, without limitation, Capital One, N.A., Capital One Bank (USA), N.A, and Capital
One Auto Finance) and all of their respective successors, assigns, agents, and/or authorized
representatives. However, with respect to a speciﬁc account to which the Online Banking Site provides
you access, "Capital One", "we", "us" or "our" shall be understood to refer to the particular entity in
the Capital One family of companies that oﬀers such account. Please consult your account
agreement(s) for information about the Capital One company servicing your individual account(s).

"You" or "your" mean each Authorized Person (as deﬁned below) with respect who has an interest in
an account with Capital One which is accessible through the Services or through the Online Banking
Site, each person who signed the application or other binding documentation for the account with
Capital One (each, a "joint accountholder"), or any person that is authorized to use the account in any
way (each, an "Authorized User").

"Account" and "accounts" mean the checking, savings or other deposit account(s), loan account(s)
and other account(s) that are tied to your Social Security number, Tax Identiﬁcation Number or other
unique identiﬁer provided to you by Capital One (your "Customer Number") and that are used through
the Services, and any other account that you may add to your online banking proﬁle (as further set
forth below).

"Authorized Person" means, with respect to an individual account, each person who has an interest in
or authority to transact business in such account and, with respect to an entity account, each person
listed as an authorized signor on the signature card for such account or otherwise authorized to
transact any business with respect to such account.

"Bank Accounts" mean any account that you are an account holder (including joint) on that is a
Capital One checking, savings, money market, certiﬁcate of deposit, personal loan or line of credit.
These accounts will be automatically linked to your Online Banking proﬁle.
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 5 of 37 PageID #: 70
"Biller" is the person or entity to which you wish a bill payment to be directed or is the person or entity
from which you receive electronic bills, as the case may be.

“Billing Account” is the checking account from which all Service fees will be automatically debited.

"Business" means the corporation, company, partnership, association, or other business which
employs a User (or with which an Authorized User is otherwise associated) and which has arranged
for the issue of the Payment Card to an Authorized User.

"Business Day" is every Monday through Friday, excluding Federal Reserve holidays.

"Capital One Site" means any website owned or operated by a member of the Capital One family of
companies that contains information about available products and services and/or terms and
conditions relating to any accounts, account information and/or transactions that you may view,
perform, modify or otherwise access or use while using the Services. Capital One Sites include,
without limitation, the Online Banking Site, https://mobilebanking.capitalone.com, capitalone.com,
and banking.capitalone.com.

"Computer" means your computer, computer system, mobile device, or any other method used to
access a Capital One Site and all related equipment and soware.

"Due Date" is the date on which payment to a Biller is due as reﬂected on the billing statement that
you receive from that Biller. It is not the late payment date or the date beginning a grace period or any
date during any grace period.

“Exception Payments” means payments to deposit accounts or brokerage accounts, payments to
settle securities transactions (including, without limitation, stocks, bonds, securities, futures (forex),
options, or an investment interest in any entity or property).

"External Transfers" mean monetary transfers between your accounts held at Capital One and an
external ﬁnancial institution.

"Funds Transfers" mean all Internal Transfers and External Transfers.

"Internal Transfers" mean monetary transfers between your accounts held at Capital One.

"Non-Bank Accounts" means any account that you are the primary account holder for that is a Capital
One credit card, auto loan, investment account or mortgage. These accounts will be automatically
linked to your Online Banking proﬁle. Capital One Investing accounts are not viewable within Online
Banking at this time.

"Online Banking" refers to the online platform that allows you to perform the Services.

"Online Bill Pay" refers to the services we provide through our online bill payment service, as
described in this Agreement.

"Online Bill Payment Account" is the Capital One deposit account from which payments are made
through Online Bill Pay.
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 6 of 37 PageID #: 71
"Payment Account"or “Eligible Transaction Account” means any transaction account that is eligible
for the service and that is designated by you for the following purposes: for making payments through
the bill payment features of the Services, for automatic debiting of any service fees, and to which any
payments and credits to you will be credited. For further information, please contact your Account
Oﬃcer or Online Banking Customer Service at 1-877-383-4802.

“Payment Instruction” is the information you provide for a payment to be made to a Biller through
the Online Bill Pay Service (information such as, but not limited to, Biller name, Biller account number,
and Scheduled Payment Date).

"Personal Account" means any asset account established by a natural person primarily for personal,
family, or household purposes.

"Scheduled Payment Date" is the day you want your Biller to receive your bill payment. If the
Scheduled Payment Date falls on a non-Business Day, the Scheduled Payment Date will be considered
to be the previous Business Day.

"Scheduled Payment" is a payment that has been scheduled through the Services but has not been
processed.

"Service Provider" means companies (and their Aﬃliates) that we have engaged to render some or all
of the Services to you on our behalf.

3. Description of Services
The "Services" means all information, materials, content, communications, features, products,
services, methods of conducting transactions and transactions available, oﬀered, made, obtained or
otherwise provided or used (as applicable) on or through the Online Banking Site, including, but not
limited to, the ability to (a) transfer funds between certain accounts; (b) make bill payments through
our Online Bill Pay service and schedule other payments to certain of your accounts; (c) obtain
account balance and certain other account information for various Capital One accounts that you may
have (including, without limitation, checking, savings or other deposit accounts, loan accounts, credit
card accounts and investment accounts); (d) obtain transaction information on certain of your
accounts; (e) download certain account transactions to your Computer; (f) update your address; (g)
view online statements and tax forms; (h) view online check images; (i) order statement copies; (j)
order check copies; and/or (k) re-order checks for checking account(s) established at a banking oﬃce
of Capital One. These features are limited to the extent, and subject to the terms, noted herein and in
any Additional Agreements that apply to you. The Services shall also be deemed to include any portion
of the Online Banking Site and any soware used to operate the Services. Subject to all terms hereof,
you may use the Services seven days a week, twenty-four hours a day, except for any scheduled or
unscheduled interruptions in the Services for maintenance, security or any other reasons, as further
described below.

Certain features, information, types of transactions or other services available while using the Services
are only available for certain Capital One accounts and may not be available when accessing the
Services via mobile device or for all of your Capital One accounts. For certain of your accounts, you
may be able to hyperlink from the Online Banking Site to another Capital One Site relating to such
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 7 of 37 PageID #: 72
accounts, where you may be able to access features, information, transactions or other services
pertaining to those accounts that you cannot access directly on the Online Banking Site (and that thus
are not deemed a part of the Services).

4. Security, Conﬁdentiality of Access Information
Use of the Services requires a computer or approved mobile device and Internet access connected
through an Internet or mobile service provider and with a Web browser (for example, Firefox, Chrome,
or Microso Internet Explorer).

To protect the conﬁdentiality and security of your ﬁnancial information, you must connect to the
Online Banking Site using an Internet browser that supports TLS 1.2 or higher. Use of the Services with
lower than TLS 1.2 is strictly prohibited. To the extent you are able to access the Services using lower
than TLS 1.2, we speciﬁcally disclaim any and all responsibility for losses resulting from your use of
such lower encryption. We may change these requirements from time to time.

You agree to keep your Customer Number, user name, password, and any other security or access
information (collectively, "Access Information") conﬁdential to prevent unauthorized access to your
account(s) and to prevent unauthorized use of the Services. We recommend that you memorize your
Access Information and do not write it down. You agree not to give or make available your Access
Information to any unauthorized individual.

If you believe the security of your password or any other Access Information has been compromised in
any way (for example, your password has been lost or stolen, someone has attempted to use the
Services under your Customer Number without your consent, your accounts have been accessed, or
someone has transferred money from your account(s) without your permission), you must notify us
immediately. (See YOUR RESPONSIBILITIES AND LIABILITIES below.)

We reserve the right to deny your access to any one or more account(s) or to the Services or any part
thereof, or to deny the processing of transactions, to maintain or restore security or performance to
the Online Banking Site or any other Capital One Sites and systems. We may do so if we reasonably
believe your Access Information has been or may be obtained or is being used or may be used by an
unauthorized person(s). We may try to notify you in advance, but cannot guarantee we will do so.

5. Enrollment in Services; Accounts Which Can Be Accessed
A. When Using the Services to Access Your Bank Account
To enroll in Online Banking, you will need your Social Security or Tax Identiﬁcation Number or account
number, unless otherwise expressly agreed by Capital One (provided Capital One shall have no
obligation to so agree). If you do not have such a number and are interested in enrolling in the
Services, you must contact Online Banking Customer Service at 1-877-383-4802.

You must also have opened at least one of the following accounts under your Customer Number: a
checking, savings, money market, CD, IRA or other deposit account, or an installment loan, line of
credit or other loan account, oﬀered by Capital One, N.A.; a checking, savings, money market, CD, or
other deposit account oﬀered by Capital One Bank (USA), N.A (such accounts may be referred to as
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 8 of 37 PageID #: 73
"eligible accounts"). The use of Online Bill Pay requires at least one eligible checking account with
Capital One, N.A. or Capital One Bank (USA), N.A.

If you have more than one eligible Capital One account, we will automatically "link" your eligible
accounts together for purposes of the Services, and all such accounts will appear in your online
banking proﬁle on the Online Banking Site. Any accounts for which you are an Authorized Person
(including, without limitation, joint accounts for which you are one of multiple Authorized Persons) will
appear in your online banking proﬁle.

Summary Information for Linked Non-Bank Accounts
Your online banking proﬁle will automatically link and display only summary information about your
credit card, auto loan, mortgage and investment accounts. To get any other information or conduct
any activity on these account types, you must access the speciﬁc account servicing area for that
account.

Linked Bank Accounts
All "linked" Bank Accounts (whether linked automatically or separately by you) will appear in your
online banking proﬁle on the Online Banking Site, and you will be able to view at least certain
summary information for all such accounts. As set forth above, certain features, information, types of
transactions or other services available while using the Services may not be available for all of your
linked accounts. If you have a linked joint account or other account that requires two or more
signatures to make withdrawals, transfers or transactions, you will not be able to perform certain
transactions on such account using the Services. Any non-linked account will not be accessible
through the Services.

If you share your log in credentials with a third party, even a third party with whom you share an
account, they will have access to view all of your linked accounts, even individual accounts that are not
shared with you. As long as you maintain your unique log in credentials, you will have access to view
all of your individual accounts and shared accounts and people with whom you share accounts will
only be able to view accounts that are shared with you, not your individual accounts.

B. When Using the Services to Access Your Credit Card Account
Conditions for Enrollment
To enroll in and use Online Banking, you will need your Social Security or Tax Identiﬁcation Number. If
you do not have such a number and are interested in enrolling in Online Banking, you must notify us
as speciﬁed on our Contact Us

You also must be the primary accountholder on at least one open account that is not restricted for
fraud or national security reasons (such accounts may be referred to as "eligible accounts"). If you
have requested that your account be closed but you still have a balance, or your account is in
collections, under suspicion of fraud, or has any other reason for restricted status, you may still have
access to Online Banking, but you may not be able to perform certain functions on your account such
as request a balance transfer.

By enrolling to use Online Banking, you certify that you (a) are 18 or older; (b) are a United States
resident; (c) are legally capable of entering into contracts; and (d) have and will only register Payment
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 9 of 37 PageID #: 74
Account(s) in your name or the name of a business on which you are an account holder or Authorized
User. You agree that some or all of the registration information you provide may be subject to
veriﬁcation by Capital One at any time.

If enrolling to use Online Banking for a Business, you also represent and warrant that (a) you have
authority to enter into this Agreement on behalf of the Business and yourself; (b) you have authority
to provide all required or requested authorizations to us on behalf of both yourself and the Business;
and (c) you will use the Payment Account(s) consistent with your obligations to and agreements with
Business.

Linking Your Capital One Credit Card Account(s) and Certain Other Accounts
Once enrolled, you will need to choose the accounts you would like to have Online Banking access to
from the list of eligible accounts we provide. Closed or charged-oﬀ accounts may not be eligible.
Accounts currently under suspicion of fraud are also not eligible until the fraud alert is removed or
otherwise resolved.

Capital One credit cards currently accessed under diﬀerent user names may not be linked. You can
consolidate any accounts currently serviced under a diﬀerent user name to a single user name. If you
choose to do so, pending payments and the payment account you have set up will be moved to the
new user name; however, secured message inboxes from the old user name(s) will not move.

Non-linked account(s) will not be accessible through Online Banking. Accounts which are in restricted
status for reasons such as fraud, national security, or collections may not be able to be accessed
through Online Banking for some or all activities such as viewing account information, or conducting
payments or other transactions.

To get any information or conduct any activity on any other accounts you may have with Capital One
such as deposits, or loans with Capital One, N.A., you must access the online servicing site(s) for those
products and services, accessible through capitalone.com.

6. Authority You Grant Capital One and Its Service Providers
We are oﬀering you Online Banking through one or more Service Providers that we have engaged to
render some or all of the Services to you on our behalf. However, notwithstanding that we have
engaged such a Service Provider to render some or all of the Service to you, we are the sole party
liable to you for any payments or transfers conducted using the Service and we are solely responsible
to you and any third party for the regulatory responsibility that extends with the Service. You agree
that we have the right under this Agreement to delegate to Service Providers all of the rights and
performance obligations that we have under this Agreement, and that the Service Providers will be
third party beneﬁciaries of this Agreement and will be entitled to all the rights and protections that
this Agreement provides to us.

By enrolling in Online Banking, you authorize Capital One and its Service Providers to process
transactions and instructions and to post transactions to your account(s) as directed. You further
authorize Capital One to make automatic recurring payments in such manner as you direct.
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 10 of 37 PageID #: 75
Capital One's receipt of your bill payment instructions authorizes us, or our Service Providers, to debit
or charge (or if the Payment Account is with another ﬁnancial institution, request that such institution
debit) your Payment Account, and to remit (or request that such ﬁnancial institution remit) funds on
your behalf.

7. Electronic Communications
You agree that all electronic communications that we receive on the Online Banking Site or otherwise
in connection with the Services, such as those directing us to take an action with respect to your
account, that match Access Information or other identity information you have provided when
enrolling in or using the Services will be deemed valid, authentic, and binding obligations. These
communications will be given the same legal eﬀect as your written and signed paper communications
and shall be considered a "writing" or "in writing." They also shall be deemed for to have been
"signed" and to constitute an "original" when printed from electronic ﬁles or records established and
maintained in the normal course of business.

You agree that electronic copies of communications are valid and you will not contest the validity or
enforceability of such communications or any related transactions, absent proof of altered data or
tampering, under the provisions of any applicable law relating to whether certain agreements are
required to be in writing or signed by the party to be bound thereby, and such copies shall be
admissible as evidence in any judicial, arbitration, mediation, or administrative proceeding to the same
extent and under the same conditions as other business records originated and maintained in paper
form.

You agree (to the maximum extent permitted by law) to hold harmless Capital One and protect and
indemnify Capital One from and against any and all claims, losses, liability, damages and/or demands
(including, without limitation, reasonable attorneys' fees and court costs) of any kind, direct or
indirect, arising out of or in any way connected with any Services rendered by Capital One pursuant to
or in accordance with any and all electronic communications for which we have attempted to verify
your identity as set forth above.

Email
You agree to receive all transactional email communications from Capital One that are primarily
related to your use of the Services or to your account(s), including automatic security alerts (discussed
below). You consent to any inadvertent disclosures that may occur as a result of Capital One sending
account communications to the email address you provide.

Because email is not a secure method of communication over the Internet, we recommend you do
NOT use email to send conﬁdential or personal information or initiate transactions on your account(s).
We also recommend that you do not send conﬁdential or personal information to us in text messages.
We will not respond to or act upon text messages received from you, unless in connection with a
speciﬁc program or instructions provided to you. We recommend that for account transactions or
conﬁdential questions you use the appropriate functions available through Online Banking or notify
us as speciﬁed on our Contact Us page.

Security Alerts and Optional Communications (including Text Messages)
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 11 of 37 PageID #: 76
Online Banking oﬀers both security alerts and optional alerts and communications about your account
and account transactions. Security alerts are provided to you for fraud protection and when certain
important changes to your account occur, such as the addition of a new biller, password and user
name updates, or changes in your physical or primary email address. These alerts are sent
automatically by email to your primary email address and by text message to your mobile device
number, if you have provided one. You may provide additional contact points for security alerts using
the "Messages & Alerts" menu on the Online Banking Site.

You expressly agree to receive security alerts from us by prerecorded voice message and/or text
message, including with the use of an automatic dialer (autodialer), at any mobile device number you
provide to us. You may discontinue security alerts sent by text message as indicated below, but you
will continue to receive security alerts by email.

In addition to security alerts, you have the option of receiving additional alerts or communications
regarding other Online Banking and account activity, delivered by email, text message or voice
(together, "Optional Communications"). You may be asked to select from contact options when you
sign up for the Optional Communications. By signing up to receive any Optional Communications, you
consent to delivery of such messages in the format selected (such as text message or prerecorded
voice) to the contact points you identify. If you provide us with a mobile device number for Optional
Communications, you expressly agree to receive prerecorded messages and/or text messages at that
number from us, including with the use of an autodialer.

Both security alerts and Optional Communications are subject to the following:

You are responsible for notifying us of any changes to your email, mobile device, and telephone
contacts to which communications are sent. Please sign in to Online Banking to modify or cancel your
Optional Communications. For help with text messages, you may text "HELP" to U.S. and Canada short
code 227898. If you text "STOP" to short code 227898 from your mobile device, the command will
revoke your consent to receive security alerts, Optional Communications, and other Online Banking-
related text messages at that mobile device from such short code (although we may send a
conﬁrmation of your opt-out), but will not revoke any other consent you may have provided us.

Your full account number will not be included in these types of communication from us. However,
communications may contain our name and information about your accounts. Depending upon the
communication, information pertaining to account balances, checks written, insuﬃcient funds,
transactions or payment due dates may be included. Anyone with access to your email, mobile
device(s), or telephone or telephone answering machine(s) or service(s) may be able to access the
contents of the communication. It is your responsibility to secure these devices, protect your user
name(s) and password(s), and provide timely information about contact changes in order to protect
the conﬁdentiality of this information. You consent to any disclosures by Capital One that may occur if
you do not take appropriate steps to prevent access to your information by unauthorized persons.

We endeavor to provide communications in a timely manner with accurate information. However, we
do not guarantee the delivery or accuracy of the contents of any communication. Communications
may not reﬂect pending transactions or payments, and deposits may not be available for immediate
withdrawal. Additionally, communications may not be delivered immediately. If you require additional
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 12 of 37 PageID #: 77
details about a transaction, you may sign in to Online Banking or contact us as speciﬁed on our
Contact Us page.

You agree that neither we nor our Service Providers will be liable for any delays, failure to deliver, or
misdirected delivery of any communication; for any errors in the content of a communication; or for
any actions taken or not taken by you or any third party in reliance on a communication.

In order to receive security alerts or Optional Communications via text message, your mobile device
must be subscribed to a wireless service on a participating mobile carrier, and you must be able to
receive text messages using your mobile device and your carrier's service. A list of mobile carriers that
can receive text messages from Capital One can be found here.

Text Messages, Calls and/or Emails to You
By providing us with a telephone number (including a wireless/cellular, mobile telephone number
and/or email address), you consent to receiving calls from us and our Service Providers at that number
INCLUDING THOSE MADE BY USE OF AN AUTOMATIC TELEPHONE DIALING SYSTEM ("ATDS"), and/or
emails from us for our everyday business purposes (including identify veriﬁcation). You acknowledge
and agree that such telephone calls include, but are not limited to, live telephone calls, prerecorded or
artiﬁcial voice message calls, text messages, and calls made by an ATDS from us or our aﬃliates and
agents. Please review our Privacy Policy for more information.

8. Funds Transfers for Bank Accounts
This section applies only in connection with your use of the Services to access your Bank Account.

General
Your ability to transfer funds from certain accounts is limited by federal law. You should refer to the
deposit account agreement which governs your deposit account, a copy of which is available by calling
Online Banking Customer Service at 1-877-442-3764 for these legal restrictions and the service
charges and penalties for excessive withdrawals or transfers. Transfers made using the Services are
included in calculating the permissible number of transfers from certain accounts described in your
deposit account agreement.

We reserve the right to impose a frequency or dollar limit on transfers, or to refuse to make any
transfer, between certain accounts. We are obligated to notify you promptly if we decide to refuse to
complete your transfer instruction; provided, however, that notiﬁcation is not required if you attempt
to make transfers that are prohibited under this Agreement, any Additional Agreement, other Capital
One agreements aﬀecting the terms of your account(s), or federal or state laws.

Except as provided in this Agreement, all Internal Transfer instructions received before 11:59 p.m.
Eastern Time will be posted to your account the same Business Day. All Internal Transfer instructions
received on or aer 11:59 p.m. Eastern Time will be posted the next Business Day.

Transfers to or from Capital One 360 accounts are not considered Internal Transfers.

External Funds Transfers
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 13 of 37 PageID #: 78
The External Funds Transfer service allows you to transfer funds between your linked personal deposit
accounts at Capital One and certain deposit or investment accounts (checking, savings, or money
market accounts) at other ﬁnancial institutions. An "Inbound Transfer" moves funds into an account
at Capital One from an account outside Capital One. An "Outbound Transfer" moves funds from an
account at Capital One to an account outside Capital One. You will need to register each of your non-
Capital One accounts that you wish to use for these transfers. You agree that you will only attempt to
register accounts for which you have the authority to transfer funds. Capital One will post Inbound
Transfers to your account on the "Deliver By" date. For Outbound Transfers, your funds will be debited
on the Business Day following the "Send On" date and arrive at your external ﬁnancial institution on
the "Deliver By" date. Consult your external ﬁnancial institution for details on when funds will post to
your account.

For transfers into a Capital One Bank retail account, the funds may not be available until the third
Business Day aer the "Deliver By" date. For transfers into Capital One Direct Banking accounts, the
funds will become available in accordance with the terms of your Account Agreement.

Cut-oﬀ Time:

   Standard Transfers: 7:00 p.m. ET
   Next Day Transfers: 7:00 p.m. ET

Any transfer made aer the cut-oﬀ time will be initiated the next Business Day.

Modifying or Cancelling Transfers: Pending transfer instructions can be cancelled or modiﬁed until
the status changes to "In Process." Instructions cannot be cancelled or modiﬁed aer cut-oﬀ time for
the transfer date.

Transfer Fees: There is no fee to initiate Inbound Transfers or Outbound Transfers. We may change
our fee schedule at any time. If we make a change, you will be notiﬁed in writing as required by
applicable law. Cancellation of the services for which fees are charged does not release you from
liability for any and all fees assessed by us but not yet paid prior to your cancellation of such service.

Transfer Limits: Transfer limits are deﬁned at enrollment to the Service. These daily and monthly
dollar limits apply to the total of all transfers for all accounts linked to the user proﬁle. Any transfer
initiated on a day that is not a Business Day counts toward the applicable limit for the next Business
Day. A transfer remains "In Process" until fully processed and it will appear as "In Process" on your
Transfer Activity page within Online Banking. Standard transfers typically remain "In Process" until the
close of the third Business Day aer the transfer is initiated. We may change your transfer limits at
any time. Any decrease will be subject to notice, if required by law, but you agree that we may reduce
your limits without prior notice upon occurrence of a Disqualifying Event.

Disqualifying Events:

   Any of your accounts with Capital One are not current or are not in good standing.
   You have had an overdra, an over-limit item, or an item returned for insuﬃcient funds with
   respect to any Capital One account during the current or three prior calendar months.
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 14 of 37 PageID #: 79
  You have had any prior transfer to or from a non-Capital One account canceled, revoked, or
  uncompleted due to insuﬃcient funds, revoked authorization, stopped payments, frozen accounts,
  or any similar reason.

Status Email: Capital One will periodically send messages to your primary email address during the
external funds transfer process. These messages will provide information pertaining to the trial
deposit process, conﬁrm account linkages, and contain status updates for transfers in progress.
Primary email address is deﬁned in Online Banking and you are responsible for updating the address
should it change. Email messages regarding the funds transfer process do not contain any non-public
personal information and cannot be suppressed.

Choice of Law
We may accept, on your behalf, payments to your account that are not subject to the Electronic Funds
Transfer Act (“EFTA”) and Regulation E. Your rights and obligations with respect to such transfers shall
be governed and construed in accordance with Oﬃce of the Comptroller of the Currency Regulation J,
Subpart B-Funds Transfers through Fedwire, and the applicable Oﬃce of the Comptroller of the
Currency Operating Circular. Electronic transfers sent or received via automated clearing house are
subject to the rules of the National Automated Clearing House Association ("NACHA") and Regulation
E. Where none of the above stated rules apply, the transactions contemplated by this Agreement shall
be governed by the applicable provisions of this Agreement.

Our Liability for Failure to Complete Transfers
If we do not complete a transfer to or from your Account on time or in the correct amount according
to our Agreement with you, we will be liable for your losses or damages. However, there are some
exceptions. We will NOT be liable: (a) if, through no fault of ours, you do not have enough money in
your Account to make the transfer; (b) if circumstances beyond our control (such as ﬁre or ﬂood)
prevent the transfer, despite reasonable precautions that we have taken; or (c) for any other reason
stated elsewhere in this Agreement. If we are ever obligated by law to pay interest on the amount of a
transfer, you will be paid interest on a daily basis equal to the current annual percentage rate that is
otherwise applicable to the account from which the funds transfer should have occurred. In the event
we are ever liable to you for damages due to a transfer, your damages will be limited to actual
damages only. We will not be responsible for incidental or consequential damages, court costs or
attorneys' fees.

Payments
A. When Using the Services to Access Your Bank Account
Online payments include (a) payments made through the Services for which the Payment Account is a
Capital One account ("Outgoing Payments"), including, without limitation, any payment that you
schedule through our Online Bill Pay service, (b) payments to certain Capital One accounts ("Incoming
Payments"), and (c) payments made in the form of Funds Transfers to eligible loan or line of credit
accounts (which are covered by the "Funds Transfers" section above and any other provisions
governing Funds Transfers in this Agreement).

Online Bill Pay payments and any other bill payments permitted by the Services will be debited from
your designated Payment Account. Capital One's receipt of your bill payment instructions authorizes
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 15 of 37 PageID #: 80
us to debit (or if the Payment Account is with another ﬁnancial institution, request that such
institution debit) your Payment Account, and to remit (or request that such ﬁnancial institution remit)
funds on your behalf. We will perform the Service in such a manner as to allow funds to arrive at the
designated Biller's location as near as reasonably possible to the Scheduled Deliver By date
designated by you. You also authorize us to credit your Online Bill Payment Account for payments
returned to us by the United States Postal Service or any Biller, or for payments remitted to you on
behalf of another Authorized Person of the Service.

With respect to Outgoing Payments, if at the time funds are to be removed from your Payment
Account, there are insuﬃcient funds, and we pay the bill, you understand and agree that you are
responsible for reimbursing Capital One for the amount of the bill, along with any additional fees or
penalties. The dollar amount of these fees or penalties is published in the Capital One Fee Schedule,
available at any Capital One banking oﬃce, via an email request or by calling Online Banking
Customer Service at 1-877-442-3764. You further understand that any and all payments by Capital
One in these circumstances are purely at our discretion and that the payment by Capital One of any
bills under these circumstances in no way obligates us to pay the same or similar bills in the future.

You should keep your Payment Accounts open and active. Should your bill pay eligible checking
accounts close, your Online Bill Pay services will end and any unprocessed Outgoing Payment
transactions will be cancelled. Cancellation of your Online Bill Payment transactions may take up to
ﬁve (5) Business Days from the processing date of a payment scheduled from your closed checking
account. If you close your Payment Account, any Incoming Payments will not be processed. Outgoing
Payments scheduled through Online Bill Payment from the closed Payment Account may be
processed, depending on proximity to the Scheduled Due date.

With respect to Incoming Payments for which your Payment Account is not a Capital One account,
additional terms and conditions established by the ﬁnancial institution with which you have such
Payment Account may apply to such Incoming Payments.

With respect to all Outgoing Payments and Incoming Payments that you may schedule through the
Services: You understand and agree that it is your responsibility, in accordance with all terms hereof,
to authorize bill payments in such a manner that the bills will be paid on time and that the Biller will
receive your payment no later than the Due Date on the statement provided to you by the Biller. You
understand and agree that we reserve the right to impose a frequency or dollar limit on payment
requests or to refuse to make any payment you have requested. You understand we will notify you
promptly if we decide to refuse to complete any payment instruction; provided, however, that
notiﬁcation is not required if you attempt to make payments that are prohibited under the "Prohibited
Payments" section of this Agreement.

B.When Using the Services to Access Your Credit Card Account
Payments to certain Capital One credit card account(s) from any checking, savings or other deposit
account(s) you designate for payment may be made via the Pay Capital One feature of Online
Banking. Pay Capital One payments through Online Banking will be debited from your designated
Payment Account, which may or may not be a Capital One account.
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 16 of 37 PageID #: 81
When you designate a Payment Account, you warrant that you are an authorized signer on the
Payment Account. Pay Capital One payments through Online Banking will be debited from your
designated Payment Account. Capital One's receipt of your bill payment instructions authorizes us to
debit (or if the Payment Account is with another ﬁnancial institution, request that such institution
debit) your Payment Account, and to remit (or request that such ﬁnancial institution remit) funds on
your behalf.

Make Instructions and Changes with Time to Spare
You understand and agree that to be processed in accordance with your instructions, payments
instructions and any changes to these instructions through Online Banking must comply with the
payment rules disclosed when you make a payment. These payment rules are considered part of this
Agreement.

If You Close Your Payment Account or Capital One Credit Card
If you close your Payment Account with Capital One or any other institution, any payments scheduled
to be deducted from that Payment Account will not be processed. If you do not make alternative
arrangements, you will be solely responsible for any fees incurred for late or non-payment as a result.
If you close any Capital One credit cards for which you have set up payments, please cancel your
payments with the institution holding the Payment Account.

10. Online Bill Payment for Bank Accounts
This section applies only in connection with your use of the Services to access your Bank Account.

General Authorization
You authorize us to process the transactions permitted under this Agreement for you as requested by
you from time to time, and you authorize us to post transactions to your account(s) as directed. You
may request a payment be delivered one time, or on an automatic recurring basis in such manner as
you direct. We reserve the right to refuse payment to any Biller to which you may direct a payment.
We will notify you promptly if we decide to refuse to pay a Biller designated by you. The notiﬁcation is
not required, however, if you attempt to make a payment under the section(s) titled "Prohibited
Payments" of this Agreement. You authorize us to debit your account(s) for any and all fees for the
additional services (as described below) you have chosen to utilize.

Withdrawal of Funds for Bill Payment and Payment of Fees
You have the option of selecting from which one of your deposit accounts the Service will withdraw
funds for bill payments. We may assess fees, for which you shall be liable, in the event we provide to
you, upon your request, any one or more of the following additional services, or other additional
services for which fees are charged:

  Provision of copies of checks which have cleared your account and have been paid
  Stop payment orders for bill payments processed but not yet paid from your Online Bill Payment
  Account
  Manually issuing a check upon your special request

Cancellation of the services for which fees are charged does not release you from liability for any and
all fees assessed by us but not yet paid prior to your cancellation of such service. You understand the
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 17 of 37 PageID #: 82
dollar amount of these fees is published in the Capital One Fee Schedule available at any Capital One
banking oﬃce, via an email request, or by calling Customer Service at 1-877-442-3764.

Payment Authorization and Payment Remittance
By providing us with names and account information of Billers to whom you wish to direct payments,
you authorize us to follow your payment instructions. In order to process payments more eﬃciently
and eﬀectively, we may edit or alter payment data or data formats in accordance with instructions we
receive from your Billers.

Our receipt of your bill Payment Instructions authorizes us to debit your Eligible Transaction Account
and to remit funds on your behalf to the designated Biller to allow the funds to arrive at the
designated Biller's location as near as reasonably possible to the Scheduled Payment Date designated
by you. You also authorize us to credit your Eligible Transaction Account for payments returned to us
by the United States Postal Service or any Biller, or for payments remitted to you on behalf of another
Authorized Person of the Service.

We will attempt to properly and timely make all your payments. However, you agree that we shall incur
no liability, and any Service Guarantee shall be void, if we are unable to complete any payments
initiated by you because of the existence of any one or more of the circumstances set forth in the
section titled "Our Responsibility for Payment and Funds Transfers" of this Agreement.

Please see the section of this Agreement titled "IN CASE OF ERRORS OR QUESTIONS ABOUT FUNDS
TRANSFERS OR BILL PAYMENTS MADE" for information regarding questions or errors about funds
transfers or bill payments made through the Services.

If a payment posts aer its Scheduled Deliver By date because the Biller(s) failed to credit your
payment promptly aer receipt, but you scheduled the payment in accordance with this Agreement
and none of the other exceptions set forth in the section titled "Our Responsibility for Payment and
Funds Transfers" of this Agreement, we will assist you and your Biller(s) in attempting to resolve any
delayed payment issues.

Provided none of the foregoing exceptions are applicable, if the Service causes an incorrect amount of
funds to be removed from your Eligible Transaction Account or causes funds from your Eligible
Transaction Account to be directed to a Biller which does not comply with your Payment Instructions,
We will be responsible for returning the improperly transferred funds to your Eligible Transaction
Account , in accordance with the electronic funds transfer disclosures provided to you at account
opening, and for directing to the proper Biller any previously misdirected transactions, and, if
applicable, for any late payment related charges.

Payment Scheduling
When you are setting up your Payment Instructions, the Service will indicate the earliest possible
Scheduled Payment Date for each Biller. You will not be able to select a Scheduled Payment Date prior
to this earliest possible date. When scheduling payments, you must select a Scheduled Payment Date
that is no later than the actual Due Date reﬂected on your Biller statement unless the Due Date falls
on a non-Business Day. If the actual Due Date falls on a non-Business Day, you must select a
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 18 of 37 PageID #: 83
Scheduled Payment Date that is at least one (1) Business Day before the actual Due Date. Scheduled
Payment Dates must be prior to any late date or grace period.

Depending on the method of payment, your Eligible Transaction Account may be debited prior to the
Scheduled Payment Date. For example, if the selected method of payment is a dra, and the dra
arrives earlier than the Scheduled Payment Date due to expedited delivery by the postal service, and
the Biller immediately deposits the dra, your Eligible Transaction Account may be debited earlier
than the Scheduled Payment Date. To help avoid an overdra or returned check fee, you should make
sure that there are suﬃcient available funds in your account to cover your payment a few days before
the Scheduled Payment Date, and keep those funds available until the payment is deducted.

Electronic Bills (eBills)
Electronic bills may not be available from all of your Billers. Electronic bills are provided as a
convenience only, and you remain solely responsible for contacting your Billers directly if you do not
receive their statements. In addition, if you elect to activate one of the Service's electronic bill options,
you also agree to the following:

1. Presentation of electronic bills – You will receive electronic bills from a Biller only if both: (a) you
   have designated it in the Service as one of your Billers, and (b) the Biller has arranged with our
   Service Provider to deliver electronic bills. The Service may then present you with electronic bills
   from that Biller if either: (1) you aﬃrmatively elect online within the Service to receive electronic
   bills from the Biller, or (2) the Biller chooses to send you electronic bills on a temporary “trial basis.”
   In either case, you can elect online within the Service to stop receiving electronic bills from a Biller.
   Electing to receive electronic bills, automatically receiving trial electronic bills, and declining further
   elected or trial electronic bills all occur on an individual Biller basis. The Service does not include an
   option to prevent ever participating in the automatic trial electronic bill feature. When you elect to
   receive electronic bills from a Biller, you may be presented with terms from that Biller for your
   acceptance. We are not a party to such terms.
2. Paper Copies of electronic bills – If you start receiving electronic bills from a Biller, the Biller may
   stop sending you paper or other statements. The ability to receive a paper copy of your
   statement(s) is at the sole discretion of the Biller. Check with the individual Biller regarding your
   ability to obtain paper copies of electronic bills on a regular or as-requested basis.
3. Sharing Information with Billers – You authorize us to share identifying personal information about
   you (such as name, address, telephone number, Biller account number) with companies that you
   have identiﬁed as your Billers and which we have identiﬁed as oﬀering electronic bills for purposes
   of matching your identity on the Service’s records and the Biller’s records to (a) activate your
   aﬃrmative request for electronic bills, and/or (b) conﬁrm your eligibility for “trial basis” electronic
   bills.
4. Information held by the Biller. We are unable to update or change personal information held by the
   Biller (such as name, address, phone numbers and email addresses). If you need to make any
   changes, you must contact the Biller directly. Additionally, it is your responsibility to maintain all
   usernames and passwords for all electronic Biller sites. You also agree not to use someone else’s
   information to gain unauthorized access to another person’s bill. We may, at the request of the
   Biller, provide to the Biller your email address, service address, or other data speciﬁcally requested
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 19 of 37 PageID #: 84
   by the Biller for purposes of the Biller matching your identity against its records or informing you
   about the Biller’s services and/or bill information.
 5. Activation. We will notify the Biller of your request to receive electronic billing information. The
    presentment of your ﬁrst electronic bill may vary from Biller to Biller and may take up to sixty (60)
    days, depending on the billing cycle of each Biller. While your electronic bill feature is being
    activated, it is your responsibility to keep your accounts current. Each electronic Biller reserves the
    right to accept or deny your request to receive electronic bills.
6. Authorization to obtain bill data. You authorize us to obtain bill data from your Billers that you have
   requested to send you electronic bills, and from your Billers that wish to send you trial electronic
   bills. For some Billers, you will be asked to provide us with your user name and password for that
   Biller. By providing us with such information, you authorize us to use the information to obtain your
   bill data.
 7. Notiﬁcation. We will attempt to present all of your electronic bills promptly. In addition to
    notiﬁcation within the Service, we may send an e-mail notiﬁcation to the e-mail address listed for
    your account. It is your sole responsibility to ensure that this information is accurate. In the event
    you do not receive notiﬁcation, it is your responsibility to periodically log in to the Service and
    check on the delivery of new electronic bills. The time for notiﬁcation may vary from Biller to Biller.
    You are responsible for ensuring timely payment of all bills.
8. Cancellation of electronic bill notiﬁcation. The electronic Biller reserves the right to cancel the
   presentment of electronic bills at any time. You may cancel electronic bill presentment at any time.
   The timeframe for cancellation of your electronic bill presentment may vary from Biller to Biller. It
   may take up to sixty (60) days, depending on the billing cycle of each Biller. We will notify your
   electronic Biller(s) as to the change in status of your account and it is your sole responsibility to
   make arrangements for an alternative form of bill delivery. We will not be responsible for
   presenting any electronic bills that are already in process at the time of cancellation.
9. Non-Delivery of electronic bill(s). You agree to hold us harmless should the Biller fail to deliver your
   statement(s). You are responsible for ensuring timely payment of all bills. Copies of previously
   delivered bills must be requested from the Biller directly.
10. Accuracy and dispute of electronic bill. We are not responsible for the accuracy of your electronic
    bill(s). We are only responsible for presenting the information we receive from the Biller. Any
    discrepancies or disputes regarding the accuracy of your electronic bill summary or detail must be
    directly addressed and resolved with the Biller by you.

This Agreement does not alter your liability or obligations that currently exist between you and your
Billers.

Payment Methods
There are limits on the amount of money you can send or receive through our Service. Your limits may
be adjusted from time-to-time at our sole discretion. You may log in to the Online Banking site to view
your individual transaction limits. We or our Service Provider also reserve the right to select the
method in which to remit funds on your behalf through the Service, and, in the event that your Eligible
Transaction Account is closed or otherwise unavailable to us, the method to return funds to you.
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 20 of 37 PageID #: 85
These payment methods may include, but may not be limited to, an electronic debit, a paper check
drawn on the account of our Service Provider, or dra drawn against your own account.

Online Bill Payment Service Guarantee
Due to circumstances beyond our control including, but not limited to, delays in handling and posting
payments by Billers or other ﬁnancial institutions, you understand that some transactions may take
longer than normal to be credited to your account with a Biller. You understand we will bear
responsibility for any late payment related charges, which have not been waived by the Biller, up to
$50.00 should a payment post aer its Due Date, provided: you scheduled an Online Bill Payment with
a Scheduled Deliver By date in accordance with the section under this Agreement titled "Payment
Scheduling"; none of the exceptions set forth in the section titled "Our Responsibility for Payment and
Funds Transfers" of this Agreement exist; the payment is not an Exception Payment; and you
otherwise comply with this Agreement.

Payment Cancellation
You may cancel or edit any Scheduled Payment (including recurring payments) and will not incur a
charge for canceling or editing a Scheduled Payment prior to being processed by us. You understand
and agree that once we have begun processing a payment it cannot be cancelled or edited. In such
circumstances, you must submit a "stop-payment" request to us.

Stop Payment Requests
You understand our ability to process a stop-payment request will depend on the payment method
and whether or not a payment has cleared your Online Bill Payment Account. You understand we may
not have a reasonable opportunity within which to act on any stop-payment request aer we have
already processed a payment. If you desire to stop any payment that has already been processed but
has not yet cleared your Online Bill Payment Account, you must contact Capital One Customer Service
by calling Customer Service at 1-877-442-3764. You understand and agree that we will have no liability
for failing to accommodate a stop-payment request. We may also require you to present your request
in writing within fourteen (14) days. The charge for each stop-payment request will be the current
charge for such service as stated in our Fee Schedule.

Prohibited Payments
We cannot schedule Bill Payments to Billers located outside the United States or any of its territories,
any single payment greater than $99,999.99, or payments otherwise prohibited by law.

The following types of payments are prohibited through the Service, and we have the right but not the
obligation to monitor for, block, cancel and/or reverse such payments:

a. Payments to or from persons or entities located in prohibited territories (including any territory
outside of the United States); and

b. Payments that violate any law, statute, ordinance or regulation; and

c. Payments that violate the Acceptable Use terms below; and
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 21 of 37 PageID #: 86
d. Payments related to: (1) tobacco products, (2) prescription drugs and devices; (3) narcotics, steroids,
controlled substances or other products that present a risk to consumer safety; (4) drug
paraphernalia; (5) ammunition, ﬁrearms, or ﬁrearm parts or related accessories; (6) weapons or knives
regulated under applicable law; (7) goods or services that encourage, promote, facilitate or instruct
others to engage in illegal activity; (8) goods or services that are sexually oriented; (9) goods or
services that promote hate, violence, racial intolerance, or the ﬁnancial exploitation of a crime; (10)
goods or services that defame, abuse, harass or threaten others; (11) goods or services that include
any language or images that are bigoted, hateful, racially oﬀensive, vulgar, obscene, indecent or
discourteous; (12) goods or services that advertise, sell to, or solicit others; or (13) goods or services
that infringe or violate any copyright, trademark, right of publicity or privacy, or any other proprietary
right under the laws of any jurisdiction; and

e. Payments related to gambling, gaming and/or any other activity with an entry fee and a prize,
including, but not limited to, casino games, sports betting, horse or dog racing, lottery tickets, other
ventures that facilitate gambling, games of skill (whether or not it is legally deﬁned as a lottery) and
sweepstakes; and

f. Payments relating to transactions that (1) support pyramid or ponzi schemes, matrix programs,
other "get rich quick" schemes or multi-level marketing programs, (2) are associated with purchases of
real property, annuities or lottery contracts, lay-away systems, oﬀ-shore banking or transactions to
ﬁnance or reﬁnance debts funded by a credit card, (3) are for the sale of items before the seller has
control or possession of the item, (4) constitute money-laundering or terrorist ﬁnancing, (5) are
associated with the following "money service business" activities: the sale of traveler’s checks or
money orders, currency dealers or exchanges, or check cashing, or (6) provide credit repair or debt
settlement services; and

g. Tax payments and court ordered payments.

In addition to the above-referenced prohibited payments, we may also block and/or reverse payments
that involve donations or payments to an unauthorized charity or non-proﬁt organization, unless we
have performed appropriate due diligence on and investigation of such charity or non-proﬁt
organization and have determined its legitimacy, in our sole discretion. In no event shall we or our
Service Providers be liable for any claims or damages resulting from your scheduling of prohibited
payments. We have no obligation to research or resolve any claim resulting from a prohibited
payment. All research and resolution for any misapplied, mis-posted or misdirected prohibited
payments will be your sole responsibility and not ours.

Acceptable Use
You agree that you are independently responsible for complying with all applicable laws in all of your
activities related to your use of the Service, regardless of the purpose of the use, and for all
communications you send through the Service. We and our Service Providers have the right but not
the obligation to monitor and remove communications content that we ﬁnd in our sole discretion to
be objectionable in any way. In addition, you are prohibited from using the Service for communications
or activities that: (a) violate any law, statute, ordinance or regulation; (b) promote hate, violence, racial
intolerance, or the ﬁnancial exploitation of a crime; (c) defame, abuse, harass or threaten others; (d)
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 22 of 37 PageID #: 87
include any language or images that are bigoted, hateful, racially oﬀensive, vulgar, obscene, indecent
or discourteous; (e) infringe or violate any copyright, trademark, right of publicity or privacy or any
other proprietary right under the laws of any jurisdiction; (f) impose an unreasonable or
disproportionately large load on our infrastructure; (g) facilitate any viruses, trojan horses, worms or
other computer programming routines that may damage, detrimentally interfere with, surreptitiously
intercept or expropriate any system, data or information; (h) constitute use of any robot, spider, other
automatic device, or manual process to monitor or copy the Service or the portion of the Site through
which the Service is oﬀered without our prior written permission; (i) constitute use of any device,
soware or routine to bypass technology protecting the Site or Service, or interfere or attempt to
interfere, with the Site or the Service; or (j) may cause us or our Service Providers to lose any of the
services from our internet service providers, payment processors, or other vendors.

Exception Payments
Exception Payments may be scheduled through the Service, but Exception Payments are discouraged
and must be scheduled at your own risk. Except as required by applicable law, in no event shall the
Service Provider be liable for any claims or damages resulting from your scheduling of Exception
Payments. In no event shall we be liable for any claims or damages resulting from your requesting and
scheduling these types of payments. The Online Bill Payment Service Guarantee, as it applies to any
late payment related charges, is void when these types of payments are scheduled and/or processed
through the use of the Service. We have no obligation to research or resolve any claim resulting from
your scheduling one of these types of payments. All research and resolution for any misapplied,
misposted or misdirected payments will be your sole responsibility.

Information Authorization
You understand that you are not completely enrolled in the Service until the Servicer veriﬁes your
identity and obtains other necessary information. By enrolling in the Service, you agree that the
Servicer may request a review of your credit ﬁle and/or credit report, through the use of a consumer
reporting agency. You shall not incur a cost for this credit review. In order to resolve payment-posting
issues, you authorize the Servicer to gather any and all reasonably necessary ﬁnancial information
from your Biller(s) or ﬁnancial institution(s) regarding your payment(s).

Biller Limitation
We reserve the right to refuse to pay any Biller to whom you may direct a payment. As required by
applicable law, we will notify you promptly if it decides to refuse to pay a Biller designated by you as
set forth in Prohibited Payments section or Exceptions Payments section of this Agreement.

Returned Payments
In using the Service, you understand that Billers and/or the United States Postal Service may return
payments to the Service for various reasons such as, but not limited to, Biller's forwarding address
expired; Biller account number is not valid; Biller is unable to locate account; or Biller account is paid in
full. The Service will attempt to research and correct the returned payment and return it to your Biller,
or void the payment and credit your Eligible Transaction Account. You may receive notiﬁcation from
the Service.

Failed or Returned Payment Instructions
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 23 of 37 PageID #: 88
In using the Service, you are requesting us to attempt to make payments for you from your Eligible
Transaction Account. If we are unable to complete the Payment Instruction for any reason associated
with your Eligible Transaction Account (for example, there are insuﬃcient funds in your Eligible
Transaction Account, or the Payment Instruction would exceed the credit or overdra protection limit
of your Eligible Transaction Account, to cover the payment), the Payment Instruction may or may not
be completed. In certain circumstances, we will attempt to debit the Eligible Transaction Account a
second time to complete the Payment Instruction. In some instances, you will receive a return notice
from us. In each such case, you agree that:

a. You will reimburse us or our Service Provider immediately upon demand the amount of the Payment
Instruction if we have delivered the payment but there are insuﬃcient funds in, or insuﬃcient
overdra credits associated with, your Eligible Transaction Account to allow us to complete the debit
processing;

b. You may be assessed a fee by our Service Provider and by us if the Payment Instruction cannot be
debited because you have insuﬃcient funds in your Eligible Transaction Account, or the transaction
would exceed the credit or overdra protection limit of your Eligible Transaction Account, to cover the
payment, or if we cannot otherwise collect the funds from you; the fee amount will be as set forth in
your fee schedule from us (including as disclosed on the Site) or your account agreement with us. You
hereby authorize us to deduct these amounts from your designated Eligible Transaction Account,
including by ACH debit;

c. You will reimburse us and our Service Provider for any fees or costs we incur in attempting to collect
any amounts from you; and

d. We and our Service Provider are authorized to report the facts concerning the return to any credit
reporting agency.

11. Electronic Communications Disclosure
Please read this Electronic Communications Disclosure ("eCommunications Disclosure") thoroughly
—it contains important information about your legal rights.

Your Legal Rights
Certain laws require us to provide speciﬁc information ("Communications") to you in writing, which
means you have a right to receive that information on paper. We may provide such information to you
electronically if we ﬁrst present this eCommunications Disclosure and obtain your consent to receive it
electronically. Your consent will also apply to any other person named on your account, product or
service, subject to applicable law. Since Online Banking and other Capital One websites include some
of this information, you may consent to this eCommunications Disclosure as part of these services.

At times, we may still present you with paper disclosures or other documents that contain important
information about your account, and you should continue to review any correspondence that we mail
to you, but as a basic proposition we need to know that you are willing to receive disclosures and
other information electronically that otherwise must be provided on paper and that you have the
hardware and soware needed for access to this information. Any communications that Capital One
determines, in its sole discretion, that you should receive in paper rather than electronic form will be
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 24 of 37 PageID #: 89
mailed to the primary address we show for you in our records or otherwise delivered as required by
law or any Additional Agreement.

By consenting to this eCommunications Disclosure, you agree that you have or have access to
equipment that meets the hardware and soware requirements described below to enable you to sign
in and use Online Banking and to access and retain your statements, documents, and disclosures
electronically. If, in the future, you no longer have or have access to equipment that meets our
hardware and soware requirements, please contact us at 1-877-383-4802 to unenroll from receiving
electronic communications. We reserve the right to cancel your participation in this program at any
time.

Setting Your Preferences
For certain accounts, we have created options that allow you to choose to receive electronically the
types of communications that work best for your particular needs. There are two categories of
communications that you may be able to receive by electronic means—periodic statements
("Statements") and other disclosures and notices that we may provide as part of your online banking
experience at Capital One as described in more detail below ("Other Communications").

Depending on your account, you may be able to set your preferences to receive either or both of these
types of Communications electronically. Sign in to Online Banking to see which Communications you
may be able to receive electronically. If you decide to receive some Communications in paper and
some electronically, the Communications that you receive electronically will be governed by this
eCommunications Disclosure.

If your Account is closed, you may lose access to the Services, including the ability to access any
Communications we have provided in electronic form. Accordingly, if your Account is closed, we may
send Communications to you in paper form via U.S. mail, even if you previously elected to receive such
materials electronically.

Paperless Statements
You may elect to receive your Statements electronically rather than in paper. Such electronic
Statements may contain other related electronic disclosures such as your annual privacy notice and
notices of changes in terms regarding products and services, which are otherwise required to be
provided in paper form by either the Electronic Fund Transfer Act or the Truth in Lending Act,
depending on the product that you have. Your online Statements will be available to review at
intervals in accordance with your existing statement cycle date. While enrolled, your online Statement
will be available for 18 months or more.

Other Communications
If you elect to receive Other Communications electronically rather than in paper form, the Other
Communications may be made available through Online Banking or other Capital One websites.
These Other Communications may include agreements, disclosures, notices, and other information
and communications regarding your accounts, services and products, the use of any the Services, any
other Capital One Web services, your relationship with us, and/or other programs, products or services
that are or may be in the future made available to you. Other Communications may also include, but
are not limited to:
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 25 of 37 PageID #: 90
  This eCommunications Disclosure and any updates
  This Agreement, other service or user agreements for online access to Capital One websites, all
  updates to these agreements and all disclosures, notices and other communications regarding
  Online Banking and transactions you make within Online Banking or through other Capital One
  websites
  Disclosures, agreements, notices, and other information related to the opening or initiation of an
  account, product, or service including, but not limited to, account agreements, fee schedules, or
  other disclosures or notices that may be required by the Truth in Savings Act, Electronic Fund
  Transfer Act, Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Reporting Act,
  the Gramm Leach Bliley Act, the Real Estate Settlement Procedures Act or other applicable federal
  or state laws and regulations
  Important disclosures and notices relating to the maintenance or operation of an account, product,
  or service including, but not limited to account information, account activity, account inactivity,
  payments made or due, or other statements, disclosures or notices that may be required by the
  Truth in Savings Act, Electronic Fund Transfer Act, Truth in Lending Act, the Equal Credit
  Opportunity Act, the Fair Credit Reporting Act, the Gramm Leach Bliley Act, the Real Estate
  Settlement Procedures Act, or other applicable federal or state laws and regulations
  Any notice or disclosure regarding an account, product, or service fee, including, but not limited to,
  late fees, and overlimit fees
  Any notice of the addition of new terms and conditions or the deletion or amendment of existing
  terms and conditions applicable to accounts, products or services you obtain from us that may be
  required by the Truth in Savings Act, Electronic Fund Transfer
  Act, Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Reporting Act, the
  Gramm Leach Bliley Act, the Real Estate Settlement Procedures Act or other applicable federal or
  state laws and regulations
  Our Privacy Notice and other privacy statements or notices (by posting such notices on our
  website)
  Certain tax statements or notices that we are legally required to provide to you, such as 1099 forms
  Certain information or forms that we request from you and ask you to submit electronically, such as
  signature cards, W-9s, or other agreements

Hardware and Soware Requirements
To access and retain the information subject to this consent, you must have or have access to
equipment that meets the hardware and soware requirements:

  Either the Windows operating system or Macintosh OS X.
  Internet access and an Internet browser that supports HTML 4.0, TLS 1.2 encryption, Cookies and
  JavaScript.
  For Windows users we suggest using the latest version of one of the following free web browsers:
       Microso Internet Explorer
       Mozilla Firefox
       Google Chrome
  For Macintosh users we suggest using the latest version of one of the following web browsers:
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 26 of 37 PageID #: 91
       Apple Safari
       Mozilla Firefox
       Google Chrome

Certain older web browsers may not be supported by Capital One. If you're using an outdated version,
you may need to update it in order to access your account(s) online. If you're unsure whether your
computer or web browser meets our suggested system requirements, please visit
https://www.capitalone.com/support-center/browser-support/ for more information.

Statements and certain Other Communications are available in PDF format only. You will need a
program that accurately reads and displays PDF ﬁles (such as Adobe® Reader®). If you do not have
Adobe® Reader® you can download it at no charge from the following link:
https://get.adobe.com/reader/ (Note that by clicking the link, you will be taken to a third-party site not
managed by Capital One. As a result, diﬀerent security or privacy practices may apply. We do not
endorse, recommend or guarantee any products or services contained at the linked page.)

To print Statements or Other Communications you must have a printer connected to your computer.
To download Statements or Other Communications, if available, you must have suﬃcient hard-drive
space to store the relevant materials.

How to Withdraw Your Consent
You can withdraw your consent to receiving your statement electronically, with no cost to you, online
or by phone. To do so, sign in to Online Banking and update your settings or call Customer Service at
1-877-383-4802. Your withdrawal of consent is eﬀective only aer you have communicated your
withdrawal to Capital One by calling the appropriate customer service phone numbers and Capital
One has had a reasonable period of time to act upon your withdrawal. Such withdrawal of consent will
only apply to those communications that are required by law or regulation to be provided to you in
paper form. We may continue to deliver to you in electronic format all other communications. Your
consent shall remain in force until withdrawn in the manner provided in this section.

Consent Coverage; Certain Notices from You Are Not Covered.
You may be required, by contract or applicable law, to give us notice in writing. Your consent here does
not relate to those notices, and you must still provide them to us on paper.

Additionally, this eCommunications Disclosure does not apply to the following:

  Any notice of default, acceleration, repossession, foreclosure, or eviction, or the right to cure or
  reinstate or redeem under a credit agreement secured by your primary residence
  Any transactions subject to Uniform Commercial Code, other than sections 1-107 and 1-206 and
  Articles 2 and 2A
  Any other communications that Capital One determines, in its sole discretion, that you should
  receive in paper rather than electronic form, including oﬀers of products and services

Obtaining Copies of Electronic Communications.
We recommend that you print or download a copy of this Agreement, this eCommunications
Disclosure, and all other Communications to retain for your permanent records. If you are initiating
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 27 of 37 PageID #: 92
the Online Banking enrollment process at a banking center, the banking center associate can provide
you with paper copies

You may print or make a copy of Other Communications by using the "Print" button (or otherwise
using your printing functionality) or saving a copy. Do this when you ﬁrst review the Other
Communications, because aer submission we do not necessarily keep them all in a place that you
can access.

You may also call Customer Service at 1-877-383-4802 to request a paper copy of your Statement or
Other Communications. Be sure to specify your account, service, or product identiﬁcation number, as
applicable, the speciﬁc Other Communication for which you are requesting a paper copy, and the
address to which it should be mailed. We may charge fees for paper copies of the Statements or Other
Communications.

Updating Your Contact Information
As a courtesy, when your Statement is available online, we will attempt to send an email notiﬁcation
to the address that we have on ﬁle. We also may send you an email notiﬁcation when you have a new
Other Communication available for review. Alternatively, we may communicate the Other
Communication directly through email.

In the event that your email address or other contact information is changed, you must notify Capital
One of such changes immediately through Online Banking. It is your responsibility to update any
changes in your email address online, and we are not responsible if you do not receive a courtesy
reminder. If you do not receive an email and believe you should have, please verify your email address
in Online Banking.

If you fail to update or change an incorrect email address or other contact information, you
understand and agree that any Other Communications shall nevertheless be deemed to have been
provided to you if they were made available to you in electronic form in Online Banking, or at another
Capital One website or emailed to the email address we have for you in our records.

12. Fees and Charges
For information about fees that may apply in connection with your Bank Account, please consult the
Capital One Fee Schedule, available at any Capital One banking oﬃce, or by calling Online Banking
Customer Service at 1-877-383-4802. In addition to such fees set forth in the Fee Schedule, you shall
be subject to all fees, charges, penalties, balance requirements, and other restrictions explained in
your account agreements or other Additional Agreements.

Fees are subject to change, and we may impose additional charges, penalties or fees in connection
with your use of the Services at any time, subject to the terms here.

You agree to promptly pay all fees and charges for services provided through the Services, and you
authorize us to automatically deduct all applicable charges and fees from your designated Capital One
Payment Account(s) or any other eligible account.
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 28 of 37 PageID #: 93
You agree to be responsible for any telephone charges and/or Internet service fees you incur in
accessing your account(s) through the Services.

13.Changes in Services; Interruptions in Service
We may, from time to time and at any time, revise, update, discontinue or otherwise modify,
temporarily or permanently, the Services in whole or in part (including, without limitation, the Online
Banking Site, this Agreement, the scope of the Services, and any materials related to the Services), or
your access to them. We will attempt to provide prior notice of any such material changes (for
example, by posting a notice of such changes on the Online Banking Site when you sign in, and/or
sending a notice to you at the address shown on our records or sending you a secure message), but
cannot guarantee that such notice will be provided.

Whenever reasonably practicable, we will attempt to post or send such notice at least thirty (30) days
in advance of the eﬀective date of any additional fees for online transactions, or of any stricter limits
on the type, amount or frequency of transactions or any increase in your responsibility for
unauthorized transactions; provided, that we cannot guarantee that we will provide such notice by
such time; and provided further, that we reserve the right to make any such changes eﬀective
immediately if necessary to maintain the security of the system or to comply with any laws or
regulations. If such a change is made, and it can be disclosed without jeopardizing the security of the
system, we will provide you with electronic or written notice within thirty (30) days aer the change.

Changes to the Services may render prior versions of the Services obsolete. Without limiting the
foregoing, we reserve the right to terminate this Agreement as to all prior versions of the Services
and/or related materials and limit access to our more recent versions and updates.

You may choose to accept or decline changes by closing, continuing or discontinuing use of the
Services to which these changes relate. Your use of the Services aer we make any changes will
constitute your agreement to such changes. We also reserve the option, in our sole business
judgment, to waive, reduce or reverse charges or fees in individual situations.

The Service is generally available for your use 7 days a week, 24 hours a day. However, we may from
time to time perform maintenance to the Services or experience hardware, soware, or other
problems related to the Services, resulting in interrupted service, delays or errors in the Services. We
will attempt to provide prior notice of such interruptions, delays, or errors but cannot guarantee that
such notice will be provided.

14.Our Responsibility for Payments and Funds Transfers
A. When Using the Services to Access Your Bank Account

By using any payment or funds transfer service available through the Services, you warrant that you
are an authorized signer on the account from which the funds are being drawn to make the payment
or transfer. We, or a third party acting as our agent, will use reasonable eﬀorts to timely and properly
complete funds transfers and bill payments from your designated checking, savings or other deposit
account(s) or from your line of credit account(s) (as applicable) according to your properly entered
and transmitted instructions. However, neither a Service Provider nor we will be liable in any way for
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 29 of 37 PageID #: 94
any failure or delay in completing any such transaction (whether an Outgoing Payment, Incoming
Payment or funds transfer, as applicable):

  If, through no fault of our own or of our agent, you do not have adequate money in a designated
  checking, savings, or other deposit account to complete a transaction from that account, if that
  account has been closed, or if the transaction would exceed the credit limit on any applicable
  overdra line of credit
  If our payment processing center is not working properly and you know or have been advised by us
  about the malfunction before you execute your bill payment instructions
  If you have not properly followed instructions on how to make a funds transfer
  If you do not provide Capital One with complete, correct and current Payment Account or Biller
  information, or if you otherwise do not give complete, correct and current instructions so that a
  funds transfer or bill payment can be made
  If you do not authorize a bill payment or transfer soon enough for your payment to be made and
  properly credited by the Biller by the Due Date
  If a timely bill payment is made but the Biller nevertheless does not credit your payment promptly
  aer receipt
  If withdrawals from any accounts have been prohibited by a court order such as a garnishment or
  other legal process
  If we or our agent reasonably believes that a transaction may be unauthorized and based thereon
  the transaction is not completed
  If your Computer was not working properly such that it interfered with your attempt to authorize a
  funds transfer or bill payment
  If circumstances beyond our or our agent's control prevent making a funds transfer or bill payment.
  Such circumstances include but are not limited to computer failure, telecommunication outages,
  postal strikes and other labor unrest, delays caused by Billers, ﬁres, ﬂoods, and other natural
  disasters, terrorist acts or war
  In any other set of circumstances as set forth in your Additional Agreements

B. When Using the Services to Access Your Credit Card Account
By using any payment service available through the Services, you warrant that you are an authorized
signer on the account from which the funds are being drawn to make the payment. We, or a third
party acting as our agent, will use reasonable eﬀorts to complete payments from your Payment
Account(s) according to your instructions. However, neither our Service Providers nor we will be liable
in any way (including, but not limited to, payment processing errors or fees):

  If, through no fault of our own or of our agent, you do not have enough available funds or credit in
  your account to complete a transaction, or if your Payment Account has been closed
  If Online Banking is not working properly and you knew or were told about the malfunction before
  you started the transaction
  If you have not properly followed instructions on how to make a payment
  If you do not provide Capital One with complete, correct, and current Payment Account information,
  contact information, or if you otherwise do not give complete, correct, and current instructions
  If you do not authorize a bill payment in time for your payment to be made and credited by the due
  date
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 30 of 37 PageID #: 95
  If withdrawals from your account have been prohibited by a court order such as a garnishment or
  other legal process
  If we or our agent reasonably believe that a transaction may be unauthorized
  If your computer, computer system, or any related equipment and soware was not working
  properly
  If circumstances beyond our or our agent's control prevent making a bill payment including, but not
  limited to, computer failure, telecommunication outages, postal strikes and other labor unrest,
  delays caused by payees, ﬁres, ﬂoods, and other natural disasters, terrorist acts, or war
  In any other set of circumstances as set forth in any Additional Agreements

15. Disclosure of Account Information to Third Parties
You authorize us to disclose to third parties, aﬃliates, and agents, such as independent auditors,
consultants or attorneys, information you have provided or that we, or our aﬃliates, have obtained
about your accounts and the transfers you make on Online Banking for the following reasons:

  To comply with laws, government agency rules or orders, subpoenas, or other legal process or to
  give information to any government agency or oﬃcial having legal authority to request such
  information
  To verify your account's existence and condition for a third party, such as a credit bureau or
  merchant
  When necessary to complete any type of transfers and any type of bill payments
  To provide services relating to your account or to oﬀer other products and services
  If you give your permission

For additional information on how we may share your information, please visit:
https://www.capitalone.com/identity-protection/privacy

16. Statement of Record
If you receive paper and electronic statements, any account information provided by the Services is
not the statement of record. The periodic statement that is mailed to you will be the statement of
record. If you have chosen to stop receiving paper statements, the periodic statement provided to you
electronically will be the statement of record. In any case, you are responsible for reviewing any
statement and other account communications sent to you by postal mail. Any mailed statement and
other account communications will continue to contain important information about your account(s),
regardless of whether you access your account(s) through the Services or whether you have chosen to
receive your statement electronically.

17 Your Responsibilities and Liabilities
A. When Using the Services to Access Your Bank Account
It is your sole responsibility to ensure that the contact information in your online banking user proﬁle
is current and accurate. This contact information includes, but is not limited to, name, address, phone
numbers, email addresses, and account numbers.

Changes can be made either by calling Online Banking Customer Service at 1-877-383-4802 or via US
mail. We are not responsible for any payment processing errors or fees incurred by you if you do not
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 31 of 37 PageID #: 96
provide accurate account or contact information.

If you close any Payment Account, you must notify us and identify a new Payment Account for the
selected Services. Additionally, if you close all your accounts with us, you agree to notify us to cancel
your Services.

Unauthorized Transactions
You will be sent periodic statements for your account(s) with the regularity provided for in your
account agreement(s). Your role is extremely important in the prevention of any wrongful use of your
account(s). You must carefully examine your statement upon receipt.

Tell us AT ONCE if you believe that an unauthorized transaction has been or may be made from your
account(s); if you believe another person has improperly obtained your online password(s) or has
transferred or may transfer money from your account(s) without authorization; or you suspect
fraudulent activity on your account(s).

You can call Customer Service at 1-877-383-4802 between the hours of 8:00 a.m. and 11:00 p.m. ET
every day, or write to us at Capital One, N.A., 7933 Preston Rd., Plano, TX 75024, or log into your
account at capitalone.com and click on the transaction.

Telephoning us right away will help you reduce possible losses. Without timely notiﬁcation, you could
lose all the money in your designated checking, savings or other deposit accounts plus the maximum
amount of credit available from your revolving line of credit account if it is used as overdra
protection.

To the extent a transaction is an electronic fund transfer from a Personal Account, the following rules
apply: You can lose no more than $50 in connection with an unauthorized transfer resulting from the
loss or the of your Access Information if you notify us within two Business Days of learning of the
loss or the of your Access Information. However, you can lose as much as $500 in connection with an
unauthorized transfer resulting from the loss or the of your Access Information if you do not notify
us within two Business Days of learning of the loss or the of your Access Information and we can
prove that we could have stopped the unauthorized transfer had we been notiﬁed. If you do not report
unauthorized transactions that appear on any of your periodic statements within 60 days aer such
statements are mailed or electronically transmitted to you, you risk unlimited losses on transactions
made aer the 60 day period if we can prove that we could have prevented the unauthorized use had
we been notiﬁed within this 60 day period. If extenuating circumstances, such as a long trip or
hospital stay, kept you from telling us, the time periods in this section may be extended.

You agree to assist us in our eﬀorts to recover any funds that were transferred or paid without your
permission.

B. When Using the Services to Access Your Credit Card Account
Update, Protect, and Monitor Your Contact and Other Information
It is your sole responsibility to ensure that your contact, Payment Account, and other information is
current and accurate. This contact information includes, but is not limited to, name, address, phone
numbers, email addresses, Payment Account numbers, and any other information about your Payment
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 32 of 37 PageID #: 97
Accounts(s). Changes to contact information can be made through the Online Banking Site or by
notifying us as speciﬁed on our Contact Us page. Failure to provide accurate and complete
information (including misrepresenting your identity or other information) may result in errors in your
requested payments or be a basis for our prohibiting your use of Online Banking in the future.

To prevent unauthorized access to your account(s) and use of Online Banking and your Payment
Account(s), you agree to keep your user name, password, and any other security or access information
(collectively, "Access Information") conﬁdential. We recommend that you memorize your Access
Information and do not write it down. We also recommend that you do not reuse passwords. Instead,
create a unique password for your account. You agree not to give or otherwise make available your
Access Information to any unauthorized individual.

You will receive periodic statements for your account(s) with the regularity provided for in your
account agreement(s). To help prevent any wrongful use of or errors on your account(s), you must
carefully examine your statement upon receipt.

Unauthorized Transactions
Notify us IMMEDIATELY if you suspect that an unauthorized transaction has been or may be
conducted from your account(s), another person has improperly obtained your online password(s), or
fraudulent activity has occurred on your account(s) by notifying us as speciﬁed on our Contact Us
page. You agree to assist us in our eﬀorts to recover any funds that were transferred or paid without
your permission. For more information on your rights and responsibilities for unauthorized
transactions, please review your account agreement.

18. In Case of Errors or Questions about Payments, Transfers or Other Transactions Made
Through the Services
A. When Using the Services to Access Your Bank Account
In case of questions or errors about funds transfers or bill payments made through the Services, you
must do one of the following:

Call us at 1-877-383-4802.

Write to us at:
Capital One, N.A.
7933 Preston Rd.
Plano, TX 75024
Attn: Customer Service Center

Or log into your account at capitalone.com and click on the transaction.

With respect to any statements you receive from us that reﬂect transactions you performed while
using the Services, if you think your statement is wrong or if you need more information about a
transaction listed on the statement, we must hear from you no later than 60 days aer we sent the
FIRST paper or online statement on which the problem or error appeared.

To report an error you must:
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 33 of 37 PageID #: 98
1. Tell us your name and Account number.
2. Describe the error or the transfer you are unsure about, and explain as clearly as you can why you
   believe it is an error or why you need more information.
3. Tell us the dollar amount of the suspected error.

If you tell us verbally, we may require that you send us your complaint or question in writing within 10
Business Days. We will determine whether an error occurred within 10 Business Days aer we hear
from you and will correct any error promptly. If we need more time, however, we may take up to 45
days to investigate your complaint or question. If we decide to do this, we will credit your Account
within 10 Business Days for the amount you think is in error, so that you will have the use of the
money during the time it takes us to complete our investigation. If we ask you to put your complaint or
question in writing and we do not receive it within 10 Business Days, we may not credit your Account.
If the error occurred within 30 days aer the ﬁrst deposit to your Account was made, we may take up
to 90 days to investigate your complaint or question, and we may take up to 20 Business Days to
credit your Account for the amount you think is in error. We will tell you the results within three
Business Days aer completing our investigation. If we decide that there was no error, we will send
you a written explanation. You may ask for copies of the documents that we used in our investigation.

In our investigation of any such bill payment transactions, we will request from the Biller a refund of
any interest and/or fees which you may have been wrongly assessed, provided that we will have no
obligation to further pursue such request if the Biller denies such request. You will be notiﬁed of the
ﬁnal resolution.

B. When Using the Services to Access Your Credit Card Account
In case of questions or errors about payments or other transactions made through Online Banking,
you must call us as speciﬁed on our Contact Us page. For more information on your rights and
responsibilities for billing errors, please review your Billing Rights Summary, which is considered part
of this Agreement.

19. Amendment
We have the right to change this Agreement, including the applicable fees and charges, at any time,
which changes may include the addition of new charges or terms. If we make changes, you will be
notiﬁed as required by applicable law.

20. Termination
You may continue to access the Services until your access is terminated by you or us. We reserve the
right to terminate this Agreement and your access to the Services, in whole or in part, at any time and
for any reason. For your security, if your online access has been terminated, you may be required to re-
enroll.

If you close your account, you may no longer be able to access Online Banking or the Services.
However, cancellation of your access to Online Banking will not terminate any Accounts you access via
Online Banking. Depending on the type of transaction, termination of your access to the Services may
result in cancellation of any applicable account transactions you have previously authorized.
Accordingly, you should monitor your accounts aer termination to conﬁrm whether transactions have
     Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 34 of 37 PageID #: 99
been made. Additionally, if you do not want a transaction to take place aer your access has
terminated, you should cancel the transactions prior to termination.

We reserve the right to terminate your access to the Services if you do not access the Services and
there has been no activity on any of your accounts through the Services (such as an automatic bill
payment) for any consecutive 120-day period, and there is no such activity pending as of the end of
such 120-day period.

This Agreement will be in eﬀect from the date of your enrollment in the Services and at all times while
you are using Online Banking or the Services. Termination shall not aﬀect your liability or obligations
under this Agreement for any transactions initiated prior to termination.

21. Assignment
We may assign this Agreement to our parent corporation or to any now-existing or future direct or
indirect subsidiary of our parent corporation or another Capital One entity, or to any existing or future
direct or indirect subsidiary of Capital One, or to any of our existing or future aﬃliates. We may also
assign or delegate certain of our rights and responsibilities under this Agreement to independent
contractors or other third parties. You may not assign this Agreement or your rights to use or access
the Services to any other party.

22. Data Recording
When you contact us, the communication or the information you provide may be recorded or
otherwise retained by us or by our Service Provider. You consent to such recording or other retention.
Without limiting the above, you agree that we may record the conversations our employees or agents
have with you or your agents to ensure your instructions are followed and monitor quality of service
and accuracy of information our employees and associates give you.

23. No Waiver
We shall not be deemed to have waived any of our rights or remedies hereunder unless such waiver is
in writing and signed by us. No delay or omission on our part in exercising any right or remedy shall
operate as a waiver of that right or remedy or any other rights or remedies. A waiver on any particular
occasion shall not be construed as a bar or waiver of any rights or remedies on future occasions.

24. Liability for Loss or Erroneous Data
Without limiting any other provision hereof, you will bear the sole liability and risk of any error or loss
of data, information, transactions or other losses which may be due to the failure of your Computer or
third party communications providers on which you may rely. We shall have no liability to you for any
damage or other loss, direct or consequential, which you may incur by reason of your use of your
Computer.

25. Harm to Computer Systems/Data
You agree that we shall have no liability of any kind for viruses, worms, Trojan horses, or other similar
harmful components that may enter your Computer by downloading information, soware, or other
materials from the Online Banking Site or any other Capital One Site.
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 35 of 37 PageID #: 100
26. Limitations of Liability and Disclaimers
Except as otherwise expressly provided herein, your use of the Online Banking Services is at your own
risk. None of the entities comprising Capital One, nor any of their respective oﬃcers, directors, or
employees, nor any other party involved in creating, producing, or delivering the Services is liable for
any direct, incidental, consequential, indirect, punitive, or other damages of any kind arising out of
your access to or use of the Services, or the inability to access or use the Services, whether caused by
Capital One, our Service Providers, or such other parties, online service providers, any agent or
subcontractor of any of the foregoing or any other party.

Without limiting the above, you agree you are solely liable for and will indemnify Capital One where
appropriate for any and all claims, losses, liability, damages, and/or demands (including, but not
limited to, reasonable attorneys' fees and court costs) arising out of or in any way connected to our
honoring or following any and all electronic communications for which we have attempted to verify
your identity as set forth above.

WITHOUT LIMITING THE FOREGOING, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE
SERVICES ARE PROVIDED TO YOU "AS IS" WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT. WHILE CAPITAL ONE MAKES EVERY
EFFORT TO PROVIDE ACCURATE INFORMATION IN CONNECTION WITH THE SERVICES, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, CAPITAL ONE MAKES NO WARRANTY THAT (a) THE
SERVICES WILL BE UNINTERRUPTED, TIMELY, SECURE, OR ERROR-FREE, or (b) ANY INFORMATION
CONTAINED ON, RESULTS THAT MAY BE OBTAINED FROM THE USE OF, OR OTHER ASPECT OF THE
SERVICES WILL BE ACCURATE, CURRENT, COMPLETE OR RELIABLE.

Nothing contained in the Services is intended to provide legal, accounting, tax, or ﬁnancial advice. You
should consult your own professional advisor on such matters. Information about products and
services which you do not already have with Capital One is provided for informational purposes only
and should not be considered as an oﬀer to make those products and services available to you.

27. Severability
If any provision of this Agreement is void or unenforceable in any jurisdiction, such ineﬀectiveness or
unenforceability shall not aﬀect the validity or enforceability of such provision in another jurisdiction
or any other provision in that or any other jurisdiction

28. Area of Service
Unless otherwise agreed by Capital One, the Services described in this Agreement are oﬀered to
citizens and legal residents of the United States of America.

29. Collection Expenses
If we have to ﬁle a lawsuit to collect whatever you owe us, you will pay our reasonable expenses,
including attorneys' fees and court costs, unless prohibited by applicable law.

30. Governing Law
    Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 36 of 37 PageID #: 101
This Agreement is governed by and interpreted in accordance with all applicable federal laws and
regulations and, as this Agreement applies to each individual account that you may access using the
Services, by the state laws and regulations governing such account or the account agreement for such
account (to the extent the state laws are not superseded by federal law). Refer to your account
agreement to determine in which state your account is located.

“Remittance transfers,” as deﬁned by Regulation E, Subpart B, are governed by the laws of the U.S.
and to the extent applicable, the laws of the State of New York, including New York’s version of Article
4A of the UCC.

31. Downloading and Exportation
The United States Export Control laws prohibit the export of certain technical data and soware to
certain territories. No contents from the Online Banking Site or any other Capital One Site may be
downloaded or otherwise exported in violation of United States law.




   Products                  About                         On The Go                Legal
   Support




  Investment and Insurance Products Are:


           Not Insured By The FDIC

           Not Insured By Any Federal Government Agency

           Not A Deposit Or Other Obligation Of, Or Guaranteed By, The Bank

           Subject to Investment Risks, Including Possible Loss Of The Principal
           Amount Invested


  Banking and lending products and services are oﬀered by Capital One, N.A., and Capital One Bank (USA), N.A,
  Members FDIC.

  Investment products are oﬀered by Capital One Investing, LLC, a registered broker-dealer and Member
  FINRA/SIPC. Investment advisory services are provided by Capital One Advisors, LLC, an SEC-registered
  Case 1:19-cv-00473-DG-RER Document 1-4 Filed 01/24/19 Page 37 of 37 PageID #: 102
investment advisor. Insurance products are oﬀered through Capital One Agency, LLC.

All are subsidiaries of Capital One Financial Corporation.

Learn more about FDIC insurance changes.




     Privacy   Security   Terms & Conditions     ©2018 Capital One
